Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Morgan, Lewis & Bockius LLP 1111 Pennsylvania Avenue, NW Washington, DC 20004 W. John McGuire 202.739.5654 wjcmguire@morganlewis.com June 15, 2009 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Transparent Value Trust: Initial Registration Statement on Form N-1A (File Nos. 333- and 811-) Ladies and Gentlemen: On behalf of our client, Transparent Value Trust (the Trust), we are filing, pursuant to the Securities Act of 1933, and under the Investment Company Act of 1940, the Trusts initial Registration Statement on Form N-1A, together with certain exhibits thereto. Please contact me at (202) 739-5654 with your questions or comments. Sincerely, /s/ /W. John McGuire W. John McGuire
